Citation Nr: 0014282	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-01 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

Specially adapted housing is available to a veteran who has a 
permanent and total service- connected disability due to: (1) 
the loss or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; or (3) the loss or loss of use of 
one lower extremity, together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair. 38 U.S.C.A. § 
2101(a); 38 C.F.R. § 3.809.  

A special home adaptation grant is available to a veteran if 
he is entitled to compensation for permanent and total 
disability which (1) is due to blindness in both eyes with 
5/200 or less visual acuity or (2) includes the anatomical 
loss or loss of use of both hands.  38 U.S.C.A. § 2101(a); 38 
C.F.R. § 3.809(a).  Also, the Board notes that "preclude 
locomotion" is defined as the necessity for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by 
other methods may be possible.  38 C.F.R. § 3.809(d).

Loss of use of a foot will be held to exist when no function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with the use of a suitable prosthetic device.  38 C.F.R. 
§ 3.350(a)(2) (1999).  In determining whether the veteran 
meets these criteria, the Board must rely on competent 
independent medical opinion.  Tucker v. West, 11 Vet App 369 
(1998).  In this case there is no medical opinion as to 
whether the veteran would be equally well served by an 
amputation stump with suitable prosthetic device.


The veteran is service connected for left knee disorder, 
status post multiple surgeries including fusion, evaluated as 
40 percent disabling; degenerative arthritis left hip, 
evaluated as 30 percent disabling; peripheral neuropathy left 
tibia and deep peroneal nerves, evaluated as 20 percent 
disabling; right knee patellofemoral joint syndrome and 
degenerative joint disease, evaluated as 10 percent 
disabling, meralgia paresthetica left thigh, evaluated as 10 
percent disabling, chronic synovitis with easy spraining left 
ankle, evaluated as 10 percent disabling; chronic low back 
muscular strain, superimposed on degenerative instability, 
evaluated as 10 percent disability; and major depression.  He 
is also in receipt of a total disability rating based on 
individual unemployability.

During the veteran's hearing before the undersigned Member of 
the Board in February 2000, he reported that was in need of 
help within the house to get in the bathtub area as well as 
getting inside the house.  The veteran reported that he 
needed some type of ramp.  The veteran further reported that 
he uses a cane and crutches and occasionally wheelchair to 
ambulate.  He also reported recent treatment at a VA medical 
facility.  A VA examiner has opined that the veteran would 
benefit from specially adapted housing but did not 
specifically report whether the veteran met the criteria for 
such assistance.

At the hearing before the undersigned, the veteran testified 
that he was currently receiving treatment at VA medical 
facilities in Portland, Oregon and Vancouver, Washington.  VA 
treatment records are deemed to be evidence of record, and a 
determination on the merits of the veteran's appeal cannot be 
made without consideration of that evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Upon review of the record, the Board finds that it is unclear 
at this time whether the veteran's service-connected 
disabilities preclude locomotion; i.e., that he is unable to 
ambulate without the aid of braces, crutches, canes, or a 
wheelchair.  38 C.F.R. § 3.809(d).  Given the regulatory 
requirements for award of financial assistance in acquiring 
specially adapted housing and special home adaptations, 
clarification of the veteran's dependence upon aids for 
locomotion is required for proper adjudication of the claim.

Accordingly, this appeal is hereby remanded for the following 
further actions:

1.  The RO should contact the veteran and 
request information regarding the dates 
and location of any medical treatment 
that he has had for his service-connected 
disabilities from either VA or private 
sources, to include information leading 
to the determination of the need for the 
wheelchair.  Utilizing the information 
provided by the veteran, the RO should 
request copies of all pertinent treatment 
records for association with the claims 
folder.  In particular, the RO should 
contact the Vancouver and Portland VAMC, 
in order to request copies of all recent 
medical records.

2.  The RO should schedule the appellant 
for an appropriate examination in order 
to determine whether he has loss of use 
of a foot, or otherwise meets the 
criteria for specially adapted housing.  
The examiner should review the claims 
folder prior to the examination.  As part 
of this examination, the examiner should 
be requested to provide a written 
opinion, based on both the examination of 
the appellant and a review of the 
relevant material in the claims files, as 
to whether the appellant's service-
connected disabilities of the lower 
extremities medically require the use of 
a cane (or crutches, braces, or a 
wheelchair) for locomotion; if so, 
whether this need, is regular and 
constant; and permanent.  The examiner 
should also express an opinion as to 
whether the veteran would be equally well 
served by an amputation stump at the site 
of election with the use of a prosthetic 
device.

3.  The RO should readjudicate the 
appellant's claims with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand.

4.  If the above determination is 
unfavorable to the appellant, the RO 
should issue a supplemental statement of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is necessary to evaluate his claim, 
and that a failure, without good cause, to report for 
scheduled examinations could result in the denial of that 
claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Mark D. Hindin
 	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




